 MARIE ANTOINETTE HOTEL207status other than that of temporary seasonal employees, we shallexclude them from the unit 8We find that the following employees of the Employer constitutea unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the ActAll employees of the Employer at its Jackson Heights, Flushing,Elmhurst, and New York, New York, bakery shops, including thetruckdriver, and the office clerical, but excluding the seasonal em-ployees, foremen and foreladies, and all other supervisors as definedin the Act 9`[Text of Direction of Election omitted from publication ]eGreat Btlantso andPacwfoTea Company,National Bakery Division,116 NLRB1463, 14679 The Petitioner has not indicated whether itdesiresto participatein an election inthe broader unit herein found appropriateThe Petitioner's name has been placed onthe ballot, but if it so desires it may withdraw upon appropriate notification to theRegional DirectoriPrestigeHotels,Inc., d/b/a MarieAntoinetteHotelandHoteland Restaurant Employees and Bartenders Union,Local 339,Hotel and Restaurant Employees and Bartenders Interna-tionalUnion,AFL-CIO,Petitioner.CaseNo 12-RC-649November 18, 1959SUPPLEMENTAL DECISION AND DIRECTIONPursuant to a Decision and Direction of Election dated August 10,1959,1 an election by secret ballot was conducted on August 28, 1959,under the direction and supervision of the Regional Director for theTwelfth Region, among the employees in the appropriate unitAfterthe election, the parties were furnished with a tally of ballots, whichshowed that, of approxmiately 19 eligible voters, 8 cast valid ballotsfor, and 8 against, the Petitioner, and 1 ballot was challengedThechallenge'was thus determinative of the election resultsNo obi ectionswere filed to the election or to conduct affecting the resultsThe Regional Director conducted an investigation and thereafter,on September 10, 1959, issued his report on challenged ballot, inwhich he overruled the challenge and recommended that it be openedand countedThe Employer filed timely exceptions to the reportThe Board has considered the Regional Director's report on chal-lenged ballot, the Employer's exceptions, and upon the entire recoi din the case, hereby adopts the Regional Director's findings and recoin-mendations as to the challenged ballot, for the following reasonsI-Unpublished125 NLRB No 22 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer did not except to the Regional Director's finding thatKaires, whose ballot was challenged, was a regular part-time employeewithin the unit. It excepted on the grounds (1) that the challengedballot is invalid in that, because of the tie vote, it lacks secrecy, and(2) that the voter whose ballot was challenged was not on the eligi-bility list agreed to by the parties. It also moved to void the electionfor lack of jurisdiction.The exceptions are without merit.As to (1), we have held that thefact that a voter's identity may be publicly known as an unavoidableresult of the challenge procedure, does not invalidate his vote in thedetermination of the election results.'As to (2), it is not alleged thatthe parties entered into a written and signed agreement which ex-pressly provided that issues of eligibility resolved therein shall be finaland binding upon the parties.Absent such an agreement, the merefact that Kaires' name was not on the list of eligible voters agreed uponby the parties does not foreclose a determination of his eligibility atthis time.'As to the motion to void the election, at the hearing held inthis proceeding on July 8, 1959, the Employer indicated that fromDecember 24, 1958, to May 30, 1959, the gross volume of business forits seasonal hotel operations was approximately $205,000, and it esti-mated that the figure .for the first year of operations would be about$575,000.Upon the basis of such facts, including the estimate, whichwas considered reasonable, and the further record evidence of substan-tial inflow of goods from out of State, the Board in its Decision andDirection of Election concluded that it would effectuate the policiesof the Act to assert jurisdiction over the Employer' In its motion theEmployer does not contend that the Board improperly asserted juris-diction on the basis of the record before it but asserts only that theBoard is without jurisdiction because the Employer's experience upto August 31, 1959, indicates that gross volume of business for thefirst year of operations may fall short of $500,000.We disagree.TheEmployer's operations are clearly within the Board's statutory juris-diction.In determining whether or not it should, under its standards,assert jurisdiction in a representation proceeding, the Board considersonly the evidence made part of the record prior to the election.Tohold otherwise, especially in cases like the instant one, would introducean element of uncertainty as to whether the Board will assert its juris-diction up to the date of certification of the election results and wouldimpair the conclusiveness which the Board seeks to impart to its elec-tion procedures. In the instant case, where assertion of jurisdiction2 SeeDavison ChemicalCompany,DivisionofW. R. Grace ct Co.,115 NLRB 786;TheDe Vilbiss Company,115 NLRB 1164, 1169.8 SeeNorris-Thermador Corporation,119 NLRB 1301.4SeeFloridan Hotel of Tampa,Inc.,124 NLRB 261. INTERNATIONAL WOODWORKERS OF AMERICA, AFL-CIO209was predicated in part upon the Employer's experience for a portionof its first year of operations and in part upon its reasonable estimateof $575,000 gross volume for its first full year, the Employer did notmove for reconsideration with respect to such issue prior to the elec-tion.Its request for reconsideration subsequent to the election istherefore untimely.Accordingly, the Employer's motion to void theelection for lack of jurisdiction is hereby denied.Inasmuch as we have overruled the challenge to Kaires' ballot, weshall direct that it be opened and counted.[The Board directed that the Regional Director for the TwelfthRegion shall, within 10 days from the date of this Direction, open andcount the ballot of John Kaires and serve upon the parties a revisedtally of ballots.]CHAIRMAN LEEDOM took no part in the consideration of the aboveSupplemental Decision and Direction.InternationalWoodworkersof America,AFL-CIOandT. Smith& Son, Inc.;MontmorencyPaper Company,Inc.; CandwoodShipping Company,Ltd.Cases Nos. 15-CC-90, 15-CC-92, and15-CC-93.November 20, 1959DECISION AND ORDEROn July 29,1959, Trial Examiner Ramey Donovan issued his Inter-mediate Report in this proceeding, finding that the Respondent hadengaged in certain unfair labor practices and recommending that itcease and desist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.There-after, the Respondent and the Charging Parties filed exceptions tothe Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman Leedom and MembersBean and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entirerecord in these cases, including the Intermediate Report 1 and the- ex-1We correct the inadvertent reference by the Trial Examiner to E. Al. Little, chairmanof the board of directors of Anglo Newfoundland Development Company, Limited, hereincalledAnglo Newfoundland, and Anglo-Canadian Pulp and Paper Mills, Limited, asE.M. Moore.125 NLRB No. 33.